ALLOWABILITY NOTICE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Quincy J. Harrison, Reg No. 65374 on 1/11/2022.
Replace/modify all claims as follows: 
1.	(Currently Amended) A component for a gas turbine engine comprising:
	an airfoil;
	a first trunnion extending from a first end of the airfoil, the first trunnion is cylindrical and includes an outer surface having a plurality of trunnion surface irregularities forming troughs; and
	a first bushing at least partially surrounding the outer surface of the first trunnion, wherein the first bushing includes a plurality of bushing surface irregularities on an inner surface facing the plurality of trunnion surface irregularities, wherein the plurality of bushing surface irregularities includes peaks extending inward from the inner surface of the first bushing;
wherein a depth of each trough is substantially equal to a spacing between the first bushing and the first trunnion.

2-5.	(Cancelled)

6.	(Previously Presented) The component of claim 1, further comprising a second trunnion having an outer surface located on an opposite end of the airfoil from the first trunnion having a plurality of second trunnion surface irregularities forming troughs and a second bushing at least partially surrounding the outer surface on the second trunnion and the second bushing includes a plurality of second bushing surface irregularities on an inner surface forming peaks facing the plurality of second trunnion surface irregularities. 

7-8.	(Cancelled) 

9. 	(Currently Amended) A gas turbine engine comprising:
	an outer engine structure; 
	an inner engine structure located radially inward from the outer engine structure;
	a variable vane located between the outer engine structure and the inner engine structure including:
		an airfoil;
	a first trunnion extending from a first end of the airfoil, the first trunnion is cylindrical and includes an outer surface having a plurality of trunnion surface irregularities forming troughs; and
a first bushing at least partially surrounding the outer surface of the first trunnion and fixed from movement relative to the outer engine structure, wherein the first bushing includes a plurality of bushing surface irregularities on an inner surface facing the plurality of trunnion surface irregularities, wherein the plurality of bushing surface irregularities includes peaks extending inward from the inner surface of the first bushing;
wherein a depth of each trough is substantially equal to a spacing between the first bushing and the first trunnion.

10-13.	(Cancelled) 

14.	(Previously Presented) The gas turbine engine of claim 9, further comprising a second trunnion having an outer surface located on an opposite end of the airfoil from the first trunnion having a plurality of second trunnion surface irregularities forming troughs and a second bushing at least partially surrounding the outer surface on the second trunnion and the second bushing includes a plurality of second bushing surface irregularities on an inner surface forming peaks facing the plurality of second trunnion surface irregularities. 

15-22.	(Cancelled) 

23.	(Currently Amended) The component of claim 1, wherein each peak forms a point at a junction of a first lateral side and a second lateral side. 

24.	(Currently Amended) The component of claim 1, wherein the first bushing is made from carbon graphite.

25.	(Currently Amended) The component of claim 1, wherein the first bushing is made entirely from an electrographitic carbon material. 

26-27.	(Cancelled) 

28.	(Currently Amended) The gas turbine engine of claim 9, wherein each peak forms a point at a junction of a first lateral side and a second lateral side. 

29.	(Currently Amended) The gas turbine engine of claim 9, wherein the first bushing is made entirely from carbon graphite.

30.	(Currently Amended) The gas turbine engine of claim 9, wherein the first bushing is made from an electrographitic carbon material. 

31.	(New) The component of claim 1, wherein the troughs extend in a radial direction and include a “V” shaped cross section.

32.	(New) The gas turbine engine of claim 9, wherein the troughs extend in a radial direction and include a “V” shaped cross section.

Examiner’s Note
In accordance with MPEP 2173.05(b)(D), in view of the specification, it is the Examiner’s opinion that one of ordinary skill in the art would know what is meant by the limitation “a depth of each trough is substantially equal to a spacing between the first bushing and the first trunnion”.  Therefore, the term “substantially equal” is definite.
Allowable Subject Matter
Claims 1, 6, 9, 14, 23-25 and 28-32 are allowed.
The Examiner’s reasons for allowance can be found in the Final Office at page 11-12, mailed 8/16/2021.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745